Citation Nr: 0321018	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include sleepwalking.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Philadelphia, Pennsylvania RO.  

In October 1999 the Board remanded the veteran's case to the 
RO for readjudication of the veteran's claim on the basis of 
whether new and material evidence has been submitted 
sufficient to reopen the claim.  In a March 2002 supplemental 
statement of the case, the RO denied the veteran's attempt to 
reopen his claim of entitlement to service connection.  

Thereafter, by decision dated in August 2002, the Board 
determined that new and material evidence had been presented 
to reopen the claim of entitlement to service connection for 
psychiatric disability, to include sleepwalking.  The Board 
then undertook additional development of the veteran's claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board attempted to undertake 
additional development of the veteran's claim pursuant to 38 
C.F.R. § 19.9(a)(2) (2002), which authorized the Board to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In November 2002, the Board 
sent a letter to the veteran requesting him to provide 
pertinent medical records or provide the information and 
authorization necessary for the Board to obtain such records.  
The Board informed the veteran that the information or 
evidence should be submitted within 30 days of the date of 
the Board's letter.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit also 
held that the provisions of 38 C.F.R. § 19.9(a)(2)(ii), which 
authorize the Board to render a decision not less than 30 
days after providing the notice required under 38 U.S.C.A. 
§ 5103(a), are invalid because they are contrary to 
38 U.S.C.A. § 5103(b), which provide the claimant a period of 
one year in which to submit the requested evidence and 
information.  Id. 

Furthermore, the Board notes that the veteran was scheduled 
for a VA examination in December 2002; the veteran failed to 
report to this VA examination.  However, in correspondence 
dated in December 2002, the veteran indicated that he had 
recently moved.  Therefore, it appears that notice of the 
examination may have been sent to the veteran's old address.  
Consequently, further development of the record is required.  

In light of these circumstances, the case is REMANDED to the 
RO for the following: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The RO must 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's VCAA 
notice letter.

2.  If the veteran identifies additional 
evidence and provides any necessary 
authorization, the RO should take 
appropriate steps to obtain such 
evidence.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present psychiatric disability, to 
include sleepwalking.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing, 
and informed of the consequences of his 
failure to appear without good cause.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present acquired psychiatric disorder as 
to whether it is at least as likely as 
not that the disorder is related to the 
veteran's military service.  The examiner 
should specifically address whether the 
veteran's sleepwalking is due to a 
disease or injury and if so whether it is 
at least as likely as not that such 
disease or injury is etiologically 
related to service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.  

4.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002). 

5.  Following the completion of the 
requested development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
In accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



